Citation Nr: 1757349	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1941 to October 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of electronic records within the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's bilateral hearing loss is etiologically related to active service.

2.  The evidence is in equipoise as to whether the Veteran's tinnitus is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and Analysis

The record shows the Veteran served as a Military Policeman (MP) and was certified in use of 30 mm and M1 rifles.  His battles and campaigns included Air Offensive Europe, Normandy, Northern France, and Rhineland, and his decorations and citations include the American Defense Service Medal, the European-African-Middle Eastern Campaign Medal with four Bronze Service Stars, and the Good Conduct Medal.  On review of the foregoing, it is clear the Veteran served in combat zones during World War II.  Accordingly, in-service acoustic trauma is conceded.

Unfortunately, the Veteran's service treatment records (STRs) and most of his official military personnel file (OMPF) were destroyed in a 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  As such, the Board cannot determine whether complaints or treatment related to hearing loss or tinnitus were documented during service.

The Veteran was afforded a VA examination in December 2014.  The examiner diagnosed bilateral sensorineural hearing loss, but opined the condition was less likely than not related to the Veteran's service.  In this regard, the examiner stated it was unclear whether the Veteran saw direct combat, and that he had had a history of occupational noise exposure following service while working at a textile mill for forty-four years.  With regard to tinnitus, the examiner indicated the Veteran did not report he had the condition.

Upon a review of the foregoing, the Board first notes the examiner appears to have based his opinion, at least in part, on a lack of clarity as to whether the Veteran saw direct combat, and thus, apparently, a lack of clarity as to whether he was exposed to the gunfire and other loud noises attendant to such service.  However, as noted above, the Board has determined that in-service noise exposure is conceded on the basis of the Veteran's personnel records.  Secondly, the Board observes the examiner failed to address the possibility that in-service noise exposure may have combined with post-service occupational noise exposure to help produce the Veteran's current hearing loss.  Finally, the Board notes that in October 2016 correspondence, the Veteran's representative made clear that his contention was that his hearing loss and tinnitus had their onset in service.  Because the December 2015 examination took place prior to these assertions, the examiner did not have the opportunity to address them.  For the foregoing reasons, the Board has determined that the probative value of the December 2015 VA examination report is limited.

The Board observes that it must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, under certain circumstances, lay evidence may be sufficient to establish a nexus between a medical condition and a veteran's service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation").

In this case, the Veteran has reported that he experienced diminished hearing in service, which has persisted ever since.  Although the VA examiner indicated tinnitus was not reported at the time of the examination, the Veteran has maintained he has had tinnitus since service.  The Board has determined the Veteran is competent to report the approximate date he began to notice symptoms of hearing impairment and tinnitus.  Therefore, the Board finds the Veteran's reports as to the onset of his symptoms are at least somewhat probative with regard to the question of whether his current bilateral hearing loss and tinnitus originated during or are otherwise related to his in-service noise exposure.

After having considered the Veteran's statements, the inadequate VA examination report, and the absence of STRs, the Board has determined the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus originated during or are otherwise related to his in-service noise exposure.  Accordingly, granting of service connection for bilateral hearing loss and tinnitus is in order.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


